       Case 2:20-cv-01903-SPL Document 25 Filed 10/05/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                             )     No. CV-20-01903-PHX-SPL
      Mi Familia Vota, et al.,
 9                                             )
                                               )
                         Plaintiffs,           )     ORDER
10                                             )
      vs.
11                                             )
                                               )
      Katie Hobbs,                             )
12                                             )
13                       Defendant.            )
                                               )
14                                             )

15            Having reviewed the Republican National Committee and the National Republican
16   Senatorial Committee’s timely Motion to Intervene (Doc. 15) filed pursuant to Fed. R. Civ.
17   P. 24,
18            IT IS ORDERED that the Motion to Intervene (Doc. 15) is granted.
19            IT IS FURTHER ORDERED that the Clerk of Court shall file the lodged
20   Opposition to Plaintiffs’ Motion for Temporary Restraining Order and Preliminary
21   Injunction (lodged at Doc. 19).
22            IT IS FURTHER ORDERED that the Clerk of Court shall file the lodged Answer
23   to the Complaint (lodged at Doc. 20).
24            Dated this 2nd day of October, 2020.
25
26
                                                      Honorable Steven P. Logan
27                                                    United States District Judge
28
